429 F.2d 576
Doris Elaine BROWN et al., Plaintiffs-Appellants,v.The BOARD OF EDUCATION OF the CITY OF BESSEMER et al.,Defendants-Appellees.
No. 29209.
United States Court of Appeals, Fifth Circuit.
July 9, 1970.

David H. Hood, Jr., Bessemer, Ala., Oscar W. Adams, Jr., U. W. Clemon, Birmingham, Ala., Jack Greenberg, Norman C. Amaker, Norman J. Chachkin, New York City, for plaintiffs-appellants.
J. Howard McEniry, Bessemer, Ala., for defendants-appellees.
Other interested parties: Jerris Leonard, Asst. Atty. Gen. of the U.S. Dept. of Justice, Washington D.C.
Before THORNBERRY, CLARK and INGRAHAM, Circuit Judges.


1
BY THE COURT.


2
It appearing to this court that the district court for the Northern District of Alabama entered an order on May 4, 1970, directing the parties to file objections, exceptions or modifications to the H.E.W. terminal school desegregation plan by June 8, 1970 and the plaintiffs did timely file exceptions to the plan, it is hereby ordered that the district court conduct a hearing at the earliest practicable date, but not later than July 18, 1970, on the feasibility of including the following features in the final desegregation plan for the Bessemer City School System.


3
1.  Pairing Hard elementary with Arlington elementary.


4
2.  Pairing Carver elementary with Jonesboro elementary.


5
3.  Pairing Hard intermediate with Clarendon Ave. intermediate.


6
4.  Pairing Second Avenue intermediate with Abrams intermediate.


7
The district court, in considering items 1-4 above, shall make specific findings of fact and conclusions of law thereon including, but not limited to, the cost, educational and administrative soundness and geographical hazards, if any, in accomplishing the pairing above-mentioned.


8
It is further ordered that the district court consider and determine, making specific findings of fact and conclusions of law pertaining thereto, the feasibility, cost and distance involved, in transporting to either Jonesboro or Carver elementary, those students presently being furnished transportation to Greenwood elementary.


9
The record of the above hearing shall be transmitted to this court within 5 days of the order of the district court.  Briefs of the parties are to be filed within 1 day thereafter and reply briefs, if necessary, not more than 2 days after the filing of the original brief-- all material to be submitted to this court not later than July 27, 1970.